Christianson, J.
In his complaint plaintiff avers that he was the owner, and entitled to the immediate possession, of certain grain; that defendant unlawfully converted the same to its own use, to plaintiff’s damage in the sum of $1,631.84. The answer denies all the allegations of the complaint.
The evidence shows that the plaintiff was the owner of certain lands in Traill county. In February, 1914, he entered into a contract with one Halland for the cropping of these premises during the years 1914, 1915, and 1916. The cropping contract, which was in writing, contained provisions to the effect that Halland agreed “not to sell or remove, or suffer to be sold or removed, any of the produce of said farm” without the written consent of Stavens, until a division of such produce had been made; and that, until such division, the title to such produce remained in Stavens. The contract further provided-that,'upon Ilalland’s compliance with the terms thereof, the produce should be ec|ual]y divided *14between Stavens and Halland. In the fall of 1914, Halland hauled and delivered certain grain to the elevator of the defendant. It is wvdisptdecl that Stavens received the storage ticlcets representing his full one-half share of all crops grown on the premises, but he claims that no division was ever made, and that consequently, under the stipulations of the contract, he is the owner of the entire crop and entitled to recover the value of the one-half share thereof which would eventually belong to Halland when a division was made. Halland testified that he hauled his share of the grain in order to pay threshing bills, labor bills, and other bills incurred by him in the production of the crop; that he informed plaintiff, Stavens, of this fact, and that Stavens made no objection thereto. This, however, is denied by Stavens.
A jury was waived. The cause was tried to a court and resulted in findings and conclusions in favor of the defendant. Judgment was entered in accordance with such findings and conclusions, and the plaintiff appeals from the judgment.
The court found, among other things, that the defendant purchased the grain in ordinary course of business, without notice or knowledge of plaintiff’s claim thereto; that plaintiff made no demand for the return of the grain prior to the commencement of the action, and that plaintiff failed to prove that Halland did not have the full equitable title to the grain at the time of its purchase, with the mere naked legal title retained by Stavens under the written contract. We are all agreed that these findings have substantial support in the evidence and are binding on this court. State Bank v. Maier, 34 N. D. 259, 158 N. W. 346.
The testimony of Halland tends to show that he fully performed his part of the contract, and that the contract was terminated by mutual consent in the fall of 1914; that most of the moneys derived from the sale of his share of the crops were utilized by him in paying threshing and labor bills incurred in the production of the grain. Halland’s testimony also tends to show an implied consent on the part of the plaintiff to such sale. There is no evidence on the part of the plaintiff showing any specific interest on his part in the grain in controversy. So far as the evidence shows, Halland was the equitable owner of the grain. He sold all his interest therein to the defendant.
It is true, this court has recognized and enforced stipulations reserv*15ing title to the crops in the land owner until a division has been made. But it is axiomatic that “the law respects form less than substance” (Comp. Laws 1913, § 7262), and this court has held that the rights of the parties to an action like the one at bar must be determined on equitable principles (Wadsworth v. Owens, 17 N. D. 177, 115 N. W. 667), and that the owner of the land is not entitled to recover damages to the full extent of the value of the crops, but only to the extent of his interest therein by reason of claims arising in his favor under the terms of the contract. See Aronson v. Oppegard, 16 N. D. 599, 114 N. W. 377; State Bank v. Hurley Farmers Elevator Co. 33 N. D. 272, 156 N. W. 921.
In this ease Halland, the equitable owner of the grain, has sold the same to the defendant. He is not complaining, nor could he complain, of the transaction. Obviously, the plaintiff in this case could not be injured to any greater extent than the amount of his interest in the grain converted. So far as the evidence in this case is concerned, there is nothing to show that he had any interest except the mere naked legal title remaining in the plaintiff. Consequently, plaintiff has failed to show that he has suffered any damages. The most that he could be awarded under the evidence in this case would be nominal damages.
We are also satisfied that under the evidence in this case the court would have been justified in finding that the plaintiff waived his right to assert any claim against the grain in controversy. -
The judgment appealed from is affirmed.